Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 1 of 24

———.FILED
——— ENTERED —— FRIED ON

COUNSEL/PARTIES OF RECORD

 

 

Jessep Puss 10IS TSC

 

 

Trdllen HL 10g S CLERKS

Hose- P.0. RN 650 | NOV -7 2018

 

 

 

 

 

 

MU $9076 sy.__ DISTRICT OF NEVADA

 

 

 

UNITED SAIES DSR icTGourRte

 

 

DZASTIR LF cl OF LIEVG LA
wesse Aca Ross,

 

Platina! CF \ CASE UL:

 

—/S- \2- 14 -cu- case AG Gwe

 

IF Lo be WI be Le hp & EF

 

N

C REAW Sarde etal, | \Ov Va
Dolendal t> _ |

 

 

 

ws

Gay Q. ely. 0 Qule Sh es

 

cn
>

 

—

MA

ASSccin4ed wih ECE oar -
Plans CES fatten Cour Orel fh; (el

 

ne
o™

Tu juncdZan MOL

 

|

 

 

=

 

~—e
mS

Cames Muw wes hue, Rearmed Oladwnsill 7 ApPees. ing Pex - sé
Tn ceccorded/ Te C' esferatuall 4 w consistent

 

NS
S

 

eS

with Fed. Q ecu? Rule SY (ay) Mluind El Cecremabley cests,
ena ce 2S. This Iw tue 'S based Uper the, fa Pers and

 

N
i) q

 

wh
NAN

Dla dings an Ede Te AtHached. themaman dance 2k Paints

 

z Rodnor: ‘bos AS wall As And_OFal Argus
eecaltied (a) He lest lig O€

 

 

 

 

 

 

 

 

Cech Clcute of Serica Watnche C

 

 

 

|
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 2 of 24

IMEMORAWOUM of PoTTs £ Aut ORTILES-

 

 

 

_2 Summacy ok the Ara ore nt

 

 

Plach iE respect Enlly fegests Ah Centered

 

/
Auurd laced: LE Conny ble CXPInseS fssecinde

 

 

ta/ ith tho Q200e eren Hun, Erlang ob [ECE nea: 4%)

 

1
Plans’ CC Neti Cor grelimincy Tri 4 AAC hn Mo. Zz
(here.t (nafler EcEwe: “x ) Cirsledtnd tyeitla

 

SRE aha lO hy IN LL

AP ic. ble Rules 6éatuses and q' Cir Ec. S0udenc.e

 

K

Listed here in

 

[2

 

[3

ry. CeCtinent Uracedurn| lL ctuey

 

LY KA

® ON 12-14-14 Plains (CE Cilod a ian Aererdod Fett]

 

[5

 

LL

Comawnt (“Fad ECF AWilY
(GO) cn 2% -I0- 16 wins PE £/led A Metican fur A prelliminn ty

 

mee

 
 

Tn Mice ti ta Md. leer 4/0. Ys) A APP ons X scree

 

I

(e) 7 On O%- Bc1% Plant! rE Ci (od ft su pplemen dna |

 

L4

pepe A ¥ Ocrek. [ECE Mo - SG]

 

o) On OJ- ob71% le Oebendunts Elled OL ap sltiga

 

Z

‘hb Plana! We Metlyn Cie Pcl: patnty ny Aunt. A Nay hie é 2

 

ZZ

a
TECE Me: si A\ung wil. A \2o PA0, APR Ath

 

23

 

KE). G4A- yaad Ole ins! cf Cilod A cegly jocthe defen denn 45

 

ZY

2. 6 dun Tos Plu‘ reauae Metin Coc pre lunin Ww

 

2S

 

a AOC fhe Noe 2.
FF) On 10-15-14 The courk conduc 1S Scceeny,

 

LT

ab Mee Soeand. A monded| c wll] LL eemplu. ‘4 ECE we: aE -

 

24

Steed MWe, Ack Qetincs ng _f oe hle med ain nes atid ER } ae

 

Ze

 

 

 
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 3 of 24

Ao dang 3 -

 

(@) on i6-19- [4 eure though the Acker tus Sayed

 

|
Zz
rics the _lo-) s- ? Siais_ oder, The Court granted
Y

LA Part Plasnas Ces Mo tin For ve Ne inry_§ ta vyacd lyn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SI] Wve 2. (Herein After ReCaned te AS[E [ECE ne: gi J).
GI) PlainaCl timely Filed A “Bull ak Gosts” whh
fl The Conct Clerc
g
Y (Te Table of Authoest: res | Page Cirst erteds
loa oldiecev-welfocd 4lé 3d 997
[| Ad ee aces). Y
| 2 D) ecombees pring Co.-v: 37. Gibbens
(DU Tne 492 U.S. 9374] 7 qo.
LY 3) me. Gil -v- Faulkner 1% F- 38 43 Ife 994] 2.
(SYA) sanders: -v-Stxhald 1%% F.3d A sot |oei 1994; aaa]. S
Le (BD) Cseach -Y- Hennessey 129 £.2¢ 4s [fie 19% 1791) LZ
lL] 1) es aSen -V= Sith 133 F s.Pf ]3 [aon 244] }
[B10 Howseed--concet+ Qo/7 LS.0.'st Lex's [1 213
(7 || O.wewio-(1- 7
QO ($) vbnetensan F.2d joo) atic wea] l
z\ (iD) HUAriv¥-v-Juhn sun 322 £94 sae 200 2003] f
Z2 AA Fed &.civ. ©. Rule SY Y
B3(1) Fed Oclv.f. Qule bs Y
ZYICD) as use3 isa2fai)d ¢
LSM} asus 31920 U
2h hy) 26 usc? as(AGa 5
Z1 (5 4a.use 5 i995 | 6
26\AB_24 use. 2142. | “1

 

ee —

a

 

 

 
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 4 of 24

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

)

Zz

3 || he Federal tales we Ciull Procedule (4ec0")

4 Rout be thet Or Prowailing Patty few Cerner cst

Sl mane Censure eX Pons " pseclated wth Sind g Prente

( (402 race Dule sy). The’s Sesto fale ale: clealy
l 4 RComc, soly declines tuhat A Dudgerent” “Ss To.

3 cf

1 Tudgement” ae word ta these ules cacludes a
lO detree nnd. ony wodoc Cin th ich Cu_n OP Peal lies”

[| Face Oule S4fa)

JZ

\5 A Metin Coc A preliin inwcu Mn functign moder FCP.
L141) cule, 6S 43 bun tume: ally repeal wble won to

[5 Comces poder de 2¢use, S jag ee aldo
1 Wucsoldiecev- Wood Cocd Hig F.3d 139@ 4 44 athip 2 Zo)
[1

14 Deka Casts Do not faclude Rite Ex geod itute
Fitted on dloendt makes in the Comers. of L Mya tlin,
2 tho ere. 1A Cob Limitad 4 Seria items Listed
AGE ag Kw 5 1420, tosluding eee COPIES of
ZZ Merce S5ury duc ment Se ’ and en E2us ter (tems,
LS ( eres Poebee Crow Ford Elteing CO =¥- Dil Gyibhuns Zac -
ZY992 (4.5. U3 7 @ 441-92 fias)) 2 The. District
25|| Conrck hes Sub Stantinl Li'seze bon Wwhedler aad te
2b Whuc extent +» to\ &usts Cur fg, itemS TD.
2]
2%

 

 

 

 
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 5 of 24

 

A Pro - 32. Likgnns Weve he amerde d Cust3 on the

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
Cll Same, les, , et oe LAC @ole@man-b-tutale
3i43¢ F. 28 aot les Dat ngs) | Ane phe hescre
| 4 Costs \enposed Ades iat Lim CVn a ‘he i3S_a ‘Oto- Se. —
SIT Fe - eciseree_( metalll-V=Faalknac 1% F.3d 4st
by Ube Fe tc 1494): S.ndors -V-Senhold (€% F. 48.
7 Soda Sed le me 1999] « 47 1«¢.1o Cests'! 8/5 7S8c
i Axturney £205.) and 6 use SCAR) 1415 Enved—
lol Free Rule sua
IN
{z “unle $3 6 Fodor) shtate, these fules ofa
(3 Core+ order favides OAber wise, Costs =otler cee
(Y thon Aitueney fees -_ Should be olluued te
ls The Pre vusling patty. Batrbests — — —
l¢ — The Clerk Yrcasg tat Custs on LY
(J deny WA Ze. an motion Servad cole hl AZ
IG tle Ae Xt Tdeags, the, Corct fray [esi QA
(7 the elerks Actin
20 -
| Mturmey S Fees ond celated FX ances
Ze |
zs|_ FRCP Rule _sy(d) (2) 2
ZY
AS " Artuceey Fees.
Lh (#) Claim ty belny maton, A eCluim Fur Attorney
Z) “Fees and eluded Nn timholle expenses rast
2% log, made by Wurtlon woloss tle Siurb stun dtine

 

5

 

 

 
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 6 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\
L ‘Cequites lose Fea s +o be Kin2d 6) Aci}
2 G2 an element of DAmaged~
a (B) Liming anc Cant th. M, ICYNE
S$ a Statute or Couch ecutdes pilarwise , the
( Metin Mast z
7 (i) Ine Filed no teter thon 14 days ober the
X Ratcy of Dindlyo une-ht +
4 Gi) « spec: Fy +e SuXgowe nt and the Skatute, fale
lo OC ote gttiunds entity the Movent te
ll The. pwned,
[2 (iis. Stpte He Aiactan Saag ot Provide on fale
\3 C5 mate ob; ty cand
LY fi W) disel use Ke “tle Red Sev orders te letms
Ls. “oh any GreRmend wnwunt Fees bur tulle ch
Lb The bony (2S fo¢ uh: Oh The Clalmn is mode
ty ,
[Gj] Attorney’ FRE S Stutundes aloo Osrmit Hud Pro-se
19 Olea ini FS (Now rere the _ Nir5€ an the
Le they ALR Abu “ond lod AMecnoy Le es.
Ll
ZZ A Cru-5e Pla rnsi€€ nats Cecuver Litt i
Z3 To_2y tent atutn eu eutald renee them under
ZY WA Pwacd of Attumey Fee S Out Sumrt te
25. Y2 U2e Ss LIBS (Buct- “Y= Henre ssey
26 924 E2¢ 152 fal YS4 [ater 227),
21 - WA ers Gecmaser “VY smith -
Wi 133 LE suee 122 14 (wow 11¢0,). J

 

 

 

 
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 7 of 24

 

The US. Osteac Correct O<teed of Mein den

 

 

Hrs infect nddressed. Legal Aseshent/
Pata Loge fee's B SSocimed uLith Libtghdan

 

Tn Howacd -b- Cenrett Qott us Dist Jexis

 

[1213 (p.wev lot F-17 = 2: -tv-o/ 402 =

 

REG -GwF) Section Hr Titled metion For

 

 

/ A ow
Arte eu Lees sub. Pala Sud ys, 2 Fe

AS bo LAB LC ha OL

 

Avon toc Lewul tkes5-S4urt Fees.

 

L| Finally _ COCHINEEF Cests , fio preveail ing pelt 7

 

(Zz Ciles wa hill of eests with de Coruct | ‘seagaurl bd

 

(3 low Bnaelr duv (+ erg Fuing (45 corre etness.

 

LY and that Te Cests Wie. Re. ME CLSSAL A Co

 

[5 the Li diger tian . (2euse S$ 192y),

 

 

2 Vo Lea Al| Acaue nen

 

[% ho Costs .

 

LT Pluingl€€ hag Sth matted A itemized List

 

Zo or Pctia| Cust S ke, ox gorded Cr Copy adel K

 

ZI Ound, Paste 4.2. oso Ciatod Lith the Ol fer

 

ZL lland Reply oF EcEmo: 4X. Aun ll

 

23 Copwests B Cea Sume ble 4 3 YY see EX.

 

 

ZY A! 2 Ws LEd inert 1s ANA Or ate 7 andl Cats Ootent
QS, (AJ Ak C4 ity on & Precedent ( Cole man =v-Teatre €3¢

 

Ze le2a Jeo @ 10sec Jos] (Hed X-u- Muhanson 222

 

Zi £338 S18(@ GO. at i eo 5] )

 

 

 

2D |
[Hr

 

NZ

 

 
—_

Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 8 of 24

 

() Fee's
(i) Judgment entitling Noack by Awar dy and __Rule—

 

Stott, Qrimitding the SAME -

 

A)sdadge. ment = Eve MO: Ll in Ry 55-y- S.ndove, | ete!

 

Ur S0€ Mo. 2!) 2-L2V-6234b- BOG -Citad

 

Rule = = “Fece" 54 (A) - ~ defining Teadlgen

 

PStobake -~ 24 vse $ 92(G) Ci) - hoes, Ding apallab! lity

 

ac A Rule 6S mln

 

aes WN

 

i) Amvan4 Saunt = 4 G2ZS OF? (see Ex. B pg _5.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ol|Line JY

Lf

[2 Olas d (C LS Cc lencly Neat za. L, ‘Sconce. atluney,
[3 Hepewee glu: rte 1S. On ener drodunte ot

14 || Black Che Cinlesr th 34itute Ct (ci) (use.

15 {| bluckSten. eda) Mathich 19 A Merk.trcaly Rog jernl LY
Lb oa Ceced ited Ortvastely Li scanced sche, which,

LT tt Geet Qlisthdt CE atab Stig b. “Aly Financially. beds

L% dition and bevks, (ced EX Bb og 3 Les
Iq || 17-286 grad £y é PAge S 1-3) Coty 6 Atmasccipts..
Zo

A The. Aiuth CicCust Curace che albrecls hes

22. bel P79 - se, Plaind, (CEE La re cule EX PLrsed ,

ZI IL Quen thug h Peg cre fyyt “entitled ty Actas |

ZY Attorney Lees (oder te Current ease of f 190-S2
ZS5_|| Howerd -1- cennett section 3).

2b ;

21 Ao such Cuiat LE Qoapect Cally Se eles

Qh Sa.00 Per How, Hn Light o€

 

6

 

 

 
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 9 of 24

The. bubstential Ceseecch and we if (15, donee hemghond, __

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ETH ts femsmmehle Especially svace i€ Plalntil twere to

Blihowse t the Agro were Pe. Preatailing | patty , thy WA ld

4 || $eeK nosis) FEES,

_ 2 . co

$V. Conclusion

TU Plain dll newertd SabShon Hal copqusark/ Pes huge cots In

& NN Of Olarat: CES_ meet puuectel Plirint’ CF reciews mube

4 iyo. 0a om mand.) As Sach tae cost 19 en huge Satlinhice, and
(o_|| Placing CE hone obter beng Weta waciting his pare cS Linghond and

(| Ween hours restaceh ing ( Plaindy CES ftemczad List of hours 1's

{2 Acdually Very Cansetunt ue).

(3 A Grant oc denial oK A Ore | inary Ta jpanc tian 15

LY “Finda erent’ | (renin qty Fark’ Rule Sul) - to whch on

| 5 ecevniling party rng (A Ale, cousts lBccakin, Cecle ve

{b Costs and Lows.

LJ Plains Ct festecthally (eg ue sts ths Conlt Awatds

(%

(4 facaleqal Loa Kesistent Feel 9. SheO t soc. = it 7. 25.02,
2a || Ae heal Cests_ ~ Detaye/ Cofly wick + 43.99 Z
21 | Cond fetal = 9163.44
Zz lo-26-(* A

23 (Pee het
ZX L
ZF TES Puss
Lb Pro- Se - Aaind fh
Z1
2.4

 

 

 

 
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 10 of 24

EXHIBIT A

BA) oF Costs

EXHIBIT_f
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 11 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 'Zesse A.loss #1093756
240s -0. 0.Bxb se
2 Fadien S06 ing S MU CICZY
q_
s. UNTIED STAIES DISTRICT ECCURT
L OdstR@zet_ of ME yao
T
& Besse. Ata Ress, lease se:
7. Plainal€t 2:1 Cu 02 38h - ACG Gut
larVS=
( ! Adnan Sardis etal, 0) lon CES DB t ld ck Casts”
(2. Delerdents | Tn telatinn b LCE Me248 “2,
13. Clana CF Mit ion bec (red naira ce
Lo ! Pn ivanction fle: 2.a00d urdec
Lo Gonrtong Dainacdiun.
| en
LL
17, ———_.
L% Th i BI CE Pests LS SigAke Uader Declan. oA
L7 | Ok pen alty Oe Publ Udy PL QS uscF/T ul,
Da . MiLs 20%. Lbs, Wks 53. 04 Sn See fage. 4
2 ;
22. Thtal Costs Reguested = Hf 43.44
2.9)
2. | FAREV.E Rule ie AE uSCF19 24.
Ths B:(lo€ Casts _ip_pirected to Casts ASsuzinted wy Ny
ae le. Filing UE ECF Me. 44%! and the egatatifnaccachece.
27. Wh Fed Tv. &. Rule 54, a) ended in ECE ve: Gl
2.8.

 

 

 

aa el eeeememeeatreeenatee a peace es ae ene

 

Cert! (‘s ete OF se vee Packed.

 
|

{

|

Bs

Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 12 of 24

—

emized List of. eh tests Costs In Re: EcF ne yk.

\wieng’ EE mete Ur. Gur rel: (Pinel Ly. Tn Ny “ned an Woi2-

it bese Copied twice 3% pages = 3.30. ‘Qystege. _

 

 

{

q220._ . saléce

 

(6). O) Mai mites. Agnes.) Xx “Brees sh pages copied tus fe — 1OZ pager

Hilo. 20.4 Qrotayd HL AZ = 16.32

 

iC ‘YQ Vint CE S. " sapdicet to Plains CE: £5 Append. Becot. of pal... Pages

 

|

 

Lt

—_ S

ME

1

f—- )

Tutor CS Inchon Rat Ge\i a AN ok Lr} an Ch bn
[AJe. 2.13 pe9e Capved twice Ub pages in. bo. “74

Copied tw.ie.- 102 pages @ $10.20. Sashage $ 6 2 | [63%
Oe asks. Qeely te, Velend ants pfesitia. Tey

A Hy, xO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15 | Orta Shela e Copies ale tle 2 tach ane Lolly bec
_ LG. le walt CE Ore Cor dekendunt ota l(nal 4 cee
Ay f
td Ceract, eck fi sling. reg Wiles onal ine.
iS ipestage to Ceuc} * Aro. These Custs Were Mecessaty |
IT
—De\| Line Thee Graod total —#4344_
2b yo ee
22) _
2S _
24y oe Oo
Lg, - a oe ;
2b -
. 27. a

 
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 13 of 24

TT yaderstend +\4 a Crlse Stettrent or Answet

 

ual Slubjec4 fre +e tho. (eons alive es of (2. ry

Lseanct fon by ts Conact

 

 

 

oa end ene cee fhe

ipa d Gon Lo-2b-1 & a ‘\ peED

| Z2A L éuld Creele Beelutna te

LT esse, Atur 2us5$ Declare updor fern lty Ue Pecvacy
: Uundre te. [Awe A te untesd Shdes of Ame rizen, and
the stele of fesin den tint tho, Ce ding iz bre
look Coftecd to tle Beek CK fy ere erersa\ “Knnulitdy 07

, €k.ce(Ht Vhuse Statements sed Ly flan on ote thon
Nand aL ‘Ot and «5s + Tyse bol, reve, Hea te

be ttre , 2 (noe 3 i Liller MOS _ 7c.

 

 

SAV

| ( Clace Coacty) | esse Bon Ress

 

‘Si

Tindinn Sein gS ALU. Alois 73h Hpsl

 

BT e2 PO. BX £52

 

 

 

Dard inn Sbin 8 AL. Bfele

 

 

 

2

 

 

 

 

 
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 14 of 24

EXHIBIT _

BIW OF Costs $ Fees

EXHIBIT_(3
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 15 of 24

 

———FILED —__——.RECEIVED
—— ENTERED ———— SERVED ON
COUNSEL/PARTIES OF RECORD

esst A.RoSSHNOIS2IG . |... sn

 

 

Ape 0.0 Box bso. fob NOV - -7 8 | Pp

 

 

 

4
4

Harn ess MIM BIJETe

~~ CLERKUS DISTRICT COURT.
~_DISTRICT OF NEVADA
= = ERY J =

“OWATED. STATES. otstrqeT ConRT

 

 

 

 

 

__ Dzspeter of MEVAPA.

 

desse ACen tess, CAR Noe. ee

 

nina FE | 27- GU 02356-pPEGiwWE.

 

Vor - a

 

eee ISM kw Nn -

 

 

12
AB)

Bogan sendavlofal., [HPlainhes “Brie OF.
Dekendants,. Cesl s! and Fees-In

 

14

 

oo — Relatun to LEC Kuo: way
p\ aint lls matun hoc

 

1S |

wee en Pe eR \imrnar 4. Bn jacetion Met Z *

 

 

Ib

 

LL

Ke

Ths. a, {| oe. costs awe > signed under. Declatedionr __

 

14

oF Para ty OF Renary ; a¢use S17: 16, a
WAS 20¢.)b5 MRSS 304s. 2

 

ZU

 

2.

 

ZY

Total Costs and sees egueedGnes) =H ae qq

 

23

 

 

ad)

 

 

LB

 

 

Cectilicute of pee Attache d-
(ase 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 16 of 24

 

 

 

~Ltemized Lit of eX 0-260 S

 

(A) Plains lls motu boc Oral < Minacy Ernjunction Ae: ZY

 

 

\¢ OAges Copied tice 4 3.80 (8 pages)
Qustaye, 42, 22 = 4 6.20

 

(3) Phin CCC Alvend. Bes ef si (8925 Cap ‘ed twice +

 

Tor Qryes 4 lo. 20° Qasdage 4 C2 = 1b-32

 

C) A niuriCls ZuPPle went + 9! | laa (PES Alpecd NBL “ek

 

Ss] Age S cofpted. twice  toZ Pee. ges uv lo. 20 by Stage

 

¥diz  $tb32

 

|,

(D>. Ol ning (FES Reply ders DaCendunts eRe of (on tos

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[2 lo nt ES trokiun, Ge eceliminncy Tn pared Wo “2°
(3 13 PhyeS Copied twice 4 2b - (oStnge

[4 2.20 249 4.50
IS Pian Phuitoceties ace ¢1O Per Page.

It Total Cott Ber {uotnge. nd Pr son Cally WEE

IT ikine Hems A-D = 493.94,
1%

[4 ~ Houcly Fee. Temi zation

T

20 (Ac) MAin Cc Prd lim faacy Tajantticna AL: an

Zio Howes vE Acdual roseacch wr [ting My lz irg
22. |Pluinr (FAs Append. Bere€

 

 

gO
\

 

eguscted fees oe 10 hours x q YU —i soy

 

 

L\ p\ aint lS Supp loment te pl aLhe4e (OE Append \ “%
25 TF Beto€ short x 4 S0.09 —4$ 28.0
DL (CS) Rend! ng DEF ense 2 0Po Sttiun ty | mint PES

 

my
L_}

N
in o+hin Cr orelimin icy Zr andlor We: 27 «1S ho-

 

»

 

 

One, Je Conse Append SX Uslume Je 2 ET. consiting

 

2
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 17 of 24

3.285 huts

 

 

ef \b Exiors tutalling 120 puyes ¢

po
ears x 4 SO.¢

XY 200-00

 

- hey

 

5) 0 OL ains (ES reply tof Do Cence. eppes{tie
| Paint! CCE Motion uc proliminacy. Zn “nck sn Abe ay c

 

Wo heucs_ol AChaol Resencch - Rosurch” a

 

*

Bod Wuciting a hears x I Saco t QWewd

 

 

 

itor » AainarL€l y Muct Fons

Hand Al| PALES,

 

tan especially CALLS Fake

 

Line items 6ettion TL, AbD

 

= I G1S- co

 

- $4-

56 ction. ak
Sect in IL.

 

= $43 944
— Ht FY28.ce

 

 

Cadnce bbl = 4 968.44.

 

 

~— 4~

Ln Put wnntic ISN

wind (CE, Based URLD 7 De lroE A _
arsenal Krvulodye- Believes the Abcue iS

 

tre} “Hiernate EX ponditerre of -exsose Ss

 

Tesco, Ross corti ly That TAMA. Blackskne Curesl
Tosttute gradunte (ww black s “OCT 2

 

 

L cartily TF gtadanted with heres (95-07-6908) cn ee
ll- 07-2017 After 2K mnths c€ enclled ZF cotlly

 

 

 

[fled BOT [5 Muttonally Accredited hy Deac'® regional Yo
Ateedred hy “mse” ond. fe. Liscence euate Schew|

regulated
lUrscensed Schl 4. and. t lot Te he Cae flne- ead

Vantin. State bourd of. prised. Qe

tuitions anc. hbaks.-
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 18 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ns othe. t Believe. them re tae.

a,
a

 

™N

Abuse % 146, NRS 53.045 aes gus.|b5

 

)

 

14 I Sfqned on 2b actuber Zoe

 

 

 

 

[3 a)? Aoulo euld chek gd | _
IZ Clack County) OLclucaa +2

 

 

 

17 i Trdian SPringé ALY. $9070 Shsse Atun Res $

 

L& AA logs7sL- HNsP

 

LT Po Pouk 6Se

 

20 Znds Laan sPcihg S

 

u wl S%eT¢

 

2Z

 

23

 

24

 

 

 

27

 

24%

 

 

 

 
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 19 of 24

EXHIBIT C,

wr,
Onainai ls O\ack stdn &
V) Cedi e/cate 2) schel transer/pts

EXHIBIT C
 
 

 
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 22 of 24

Blackstone Career Institute
1011 Brookside Rd, Suite 300
Allentown, PA 18106
610-871-0031 FAX: 610-871-0034
Blackstone.edu

HISTORY ACADEMIC CALENDAR

Offering open admission, students can enroll at any

If you search back issues of the World Book
time and start their studies immediately.

Encyclopedia you will find Blackstone listed as one of ~
the oldest correspondence schools in the nation, ACCREDITATION
founded in 1890 as the Blackstone School of Law in

. ; Blackstone Career Institute is an online school
Chicago. In the early 1900s, the Modern American

accredited by the Distance Education Accrediting

Law Series was developed for the program and was Commission (DEAC), Washington, D.C., regionally

enthusiastically received by the legal community and accredited by the Middle States Commission on

laymen alike as a simple yet authoritative Secondary Schools, and is a private licensed school
—--—-——conentary on the law: it the late-1970s, regulated by the Pennsylvania State Board of Private

 

Blackstone became a legal assistant/paralegal school Licensed Schools.

and moved to Dallas, Texas. Additional.study units: - GRADING SYSTEM
on legal research, ethics, and employment.skills

 

; : . : : . . a, . 7 ‘ . ~
were added so that graduating students could sit, for..." Letter Grade Numerical Equivalent

  

 

 

 

 

J BREE mr eT

 

REV 9/17

    
   
      

the Certified Legal Assistant (CLA/CP) exams == == feces Boece: On 94-100
In 2001, Direct Learning Systems Inc. anonline =, B 86-93
publishing company, purchased the Blackstone legal Ci 78-85
assistant/ paralegal school from the retiring:owner.::. ‘D 70-7

ep ceithigg mee F Below 70

 

 

name was changed to Blackstone Career istit

(BCI), currently offering distance education pre gram:
in a variety of career fields in addition to continuing:
legal education courses .

vv student wha attains a final average af 94-100%

the énd of their career training program will

-qualify as graduating “with Distinction.” The

, certificate issued upen graduation-wilt nete thi eee
honor.

 
  
  

 

Mission Statement

“A pioneer in distance education, Blackstone Career Institute has been meeting the needs of adult learners since
1890. The school’s mission is to change people’s lives through education, teaching them new skills and preparing
them for entry-level careers in today’s high demand fields. Blackstone offers adult learners convenient and
affordable training that accommodates their busy schedules while helping them successfully meet their educational
goals. As a nationally and regionally accredited school, we fulfill our mission by providing high-quality, effective,
technology-driven distance education programs and services. *

RELEASE OF INFORMATION

in compliance with the Family Educational Rights and Privacy Act of 1974, this information is transferred at the
request of the student. The recipient will not permit any other party access to the information without written
consent of the student.

AUTHENTICITY: This Transcript contains an indelible Water Mark Logo. It is transparent and visible from both
sides. Hold up to light to verify. Attempts to copy this document will result in the word “VOID” appearing on the
copy.
Case 2:17-cv-02386-APG-GWF Document 66 Filed 11/07/18 Page 23 of 24

 

 

PROOF OF SERVICE BY MAIL

BY PERSON IN STATE CUSTODY

(Fed. R. Civ. P. 5; 28 U.S.C. § 1746)

 

 

Le 2d Pegs , declare:
_ Tam over 18 years of age and a party to this action. | am a resident of Hég in Qeser 4
StAe. Ver dn Prison,

 

in the county of el Atk. Céuny Wound

My prison address is: {”-/7, PX C& Prien
Serings MV. 6Ge 72

on _\\-|-{% ,

(DATE)

Iserved the attached: mtu Fur Custs 2 Frees (Fel Rev,
P Rule su(d)(Q)). .

(DESCRIBE DOCUMENT)

on the parties herein by placing true and correct copies thereof, enclosed in a sealed envelope,
with postage thereon fully paid, in the United States Mail in a deposit box so provided at the
above-named correctional institution in which I am presently confined. The envelope was

addressed as follows:

Jaced, Foot fh -v- Ag = | ‘cde
Hague baa L LEGS wu Sot

I declare under penalty of perjury under the laws of the United States of America that the

forgoing is true and correct. D)
Executed on | | —| _ | % thoy
(DATE) (DECLARANT'S SIGNATURE)

KACOMMON\CSA\FORMSIP_PRFSVC.WPD August 21, 2000¢2:1 lpm)

 

 

 
| 24 of 24

“ae SSR ee

tla _ - , Reoss- - Sands ale a!
B5P- 20. PASSE Rosso s Sandew ter |,

 

 

TH Ur SPrings ALY. 2:11-tv-223¢ 6- APG-Gw |
£o0-10
5 Che lk
8 LAS Pe-b Mew

blo40 DB. Heorge US. Courthuns

3/62 353 Les veges bivd. s.0.-Rm (334
© LASU
3 Kyrs NV. BAO]

Le:

Yon\ Mai (

 

Case 2:17-cv-02386
